884 A.2d 867 (2005)
Deborah LACHINA
v.
BERKS COUNTY BOARD OF ELECTIONS,
Appeal of Lyndoll V. Walker.
Supreme Court of Pennsylvania.
October 26, 2005.
Brian Anthony Gordon, Philadelphia, for Lyndoll V. Walker, appellant.
Edwin Lewis Stock, Reading, James Michael Smith, for Deborah Lachina, appellee.
Richard Filling, for Bd. of Elections, participant.
BEFORE: CAPPY, C.J., CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM:
AND NOW, this 26th day of October, 2005, the order of the Commonwealth Court is AFFIRMED.
Justice NIGRO dissents.